DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-2 and 5-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 19-20, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I-II as set forth in the Office action mailed on 5/5/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Jessica Kiser on 11/9/2021.
The application has been amended as follows: 
IN THE CLAIMS:

	Claim 1, line 22, after “door blocks”, insert –the--.

	Claim 11, line 1, after “system for”, delete –used--, insert –use--. 
	
	Claim 11, line 28, after “the flow”, delete –of exhaust gases--.

	Replace claim 19 with: “A method comprising: providing an exhaust system for use with a gas turbine engine, the exhaust system comprising a static exhaust system structure that defines a primary exhaust system flow path of the exhaust system, the static exhaust system structure including a jet pipe arranged around an axis to provide an outer boundary surface of the primary exhaust system flow path and an inner plug that defines an inner boundary surface of the primary exhaust system flow path, a noise management structure including a moveable exhaust outlet that is mounted for movement along the axis and provides a portion of the outer boundary surface of the primary exhaust system flow path, wherein the noise management structure is configured to axially translate relative to the static exhaust system structure between a slid-aft take-off position, a slid-aft thrust-reverse position, and a slid-forward cruise position to provide a reconfigurable exhaust nozzle that adjusts a variable nozzle throat area of the exhaust system to vary noise produced by the gas turbine engine during operation of the gas turbine engine, and a thrust reverser unit including a plurality of blocker doors configured to pivot relative to the jet pipe about a pivot axis between a closed position in which the plurality of blocker doors are located within an aperture formed in the moveable exhaust outlet to close the aperture formed in the moveable exhaust outlet and an open position in which each blocker door extends into the primary exhaust system flow path and blocks at least some flow along the primary exhaust system flow path so as to direct at least some flow out of the primary exhaust system 

	Claim 20, line 7, after “pivot about the”, insert –pivot--. 

Allowable Subject Matter
Claims 1-2, 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the newly amended recitations require that the slid take off position to be aft of the slid forward cruise position in addition to other structural recitations. The prior art Tersmette discloses the opposite configuration. Sanderson US 2021/0270206 teaches an exhaust nozzle having the claimed configuration; however, the instant application includes an inventive entity that includes all the inventive entity of Sanderson. The amended limitations form the basis for allowability. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/GERALD L SUNG/Primary Examiner, Art Unit 3741